     Case 3:18-cv-02134-MMA-KSC Document 3 Filed 12/26/18 PageID.31 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BLL MEDIA, INC.,                                    Case No.: 18cv2134-MMA (KSC)
12                                      Plaintiff,
                                                         ORDER AND NOTICE FOR SHOW
13   v.                                                  CAUSE HEARING
14   VANESSA CARELLO,
15                                    Defendant.
16
17         Please take notice that the above-entitled action has been placed on the calendar of
18   the Honorable Michael M. Anello on February 4, 2019 at 2:30 p.m. in Courtroom 3D at
19   the Edward J. Schwartz United States Courthouse, 221 West Broadway, San Diego, CA
20   92101 for dismissal for failure to serve pursuant to Federal Rule of Civil Procedure 4 and
21   Civil Local Rule 4.1. It has been more than 100 days since the Complaint was filed, and
22   Plaintiff has failed to serve Defendant. See Docket. If Plaintiff wishes to file a response
23   to this Order, it must do so no later than January 28, 2019.
24         IT IS SO ORDERED.
25   Dated: December 26, 2018
26
27
28

                                                     1
                                                                               18cv2134-MMA (KSC)
